PER CURIAM.
These are consolidated non-final appeals arising from proceedings in which appellants have sought temporary injunctive relief against appellees for alleged noise and visual nuisances. We affirm in part and reverse in part.
We reverse the trial court’s order enjoining appellants or their agents from communicating with the City of Fort Lauderdale during the pendency of these proceedings. We believe this injunction is overly broad and not supported by record evidence. We leave intact the remainder of the orders entered by the trial court without prejudice to either party to raise these issues anew both in the trial court and on appeal from any final orders entered in the cause.
ANSTEAD, C.J., and LETTS and HERSEY, JJ., concur.